Citation Nr: 0017476	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-50 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right elbow 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1968 to May 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  This case was previously before the Board in May 
1999.

The Board notes that the veteran perfected appeals as to the 
issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and entitlement to service 
connection for sexual dysfunction.  However, he indicated in 
an August 1999 statement that he wished to withdraw the 
issues of service connection for PTSD and sexual dysfunction 
from his appeal.  See 38 C.F.R. § 20.204 (1999).


REMAND

In a July 1999 statement and the April 2000 substantive 
appeal, the veteran indicated that he wanted a hearing before 
a Board Member sitting at the RO (Travel Board hearing). 
Although the case was remanded by the Board in May 1999 for 
similar reasons, it appears that such a hearing on appeal was 
not held.

Since it is apparent that the veteran desires a Travel Board 
hearing, such a hearing must be scheduled by the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (1999).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  A copy of the 
notice to the veteran of the scheduling 
of the hearing should be placed in the 
record, keeping in mind the 30-day 
advance notice requirement specified at 
38 C.F.R. § 19.76 (1999).  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this remand is to ensure due process of law.  
No action by the appellant is required until he is notified 
by the RO. 



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


